Filed 9/15/16 P. v. Mendoza CA1/5
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                     A145296
v.
ANTONIO MENDOZA,                                                     (San Mateo County
                                                                     Super. Ct. No. SC079697A)
         Defendant and Appellant.


         Appellant and defendant Antonio Mendoza contends the abstract of judgment
below must be corrected to reflect imposition of a 19-year prison term, rather than the 29-
year term currently stated in the abstract. The People agree. We direct the trial court to
make the correction.
                                                  BACKGROUND
         In December 2014, pursuant to an agreement, appellant pled no contest in two
cases to two counts of assault with a semiautomatic firearm (Pen. Code § 245, subd. (b))1
and one count of soliciting another to commit murder (§ 653f, subd. (b)). He also
admitted personally using a firearm (§ 12022.5, subd. (a)) in the two assaults, among
other allegations. The agreement called for a 19-year prison term.
         In March 2015, the trial court sentenced appellant to a 19-year prison term. The
sentence consisted of a nine-year term for the assault in count two, plus a 10-year term




1
    All undesignated statutory references are to the Penal Code.

                                                             1
for the section 12022.5 enhancement. The court ordered the prison terms on the other
offenses and allegations to run concurrently.
       In June 2015, an abstract of judgment was prepared that states appellant was
sentenced to 29 years in prison, consisting of the 19-year term on count two and its
section 12022.5 enhancement, plus ten years for the section 12022.5 enhancement on
count three.
                                       DISCUSSION
       The parties agree the trial court sentenced appellant to a 19-year term and the 29-
year term stated in the abstract of judgment is a clerical error. This court has inherent
power to order the correction of a clerical error in an abstract of judgment. (People v.
Mitchell (2001) 26 Cal. 4th 181, 185.) We will do so.
                                      DISPOSITION
       This matter is remanded to the trial court with directions to correct the abstract of
judgment to reflect imposition of a total prison term of 19 years, consisting of a nine-year
term on count two and a ten-year term on the section 12022.5, subdivision (a)
enhancement attached to count two. The trial court shall forward a copy of the amended
abstract of judgment to the Department of Corrections and Rehabilitation. In all other
respects, the judgment is affirmed.




                                              2
                    SIMONS, Acting P.J.




We concur.




NEEDHAM, J.




BRUINIERS, J.




(A145296)



                3